Citation Nr: 0712178	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  04-34 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the left clavicle with traumatic 
arthritis of the acromioclavicular (AC) joint of the left 
shoulder.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active service in the United States Marine 
Corps from March 1977 to March 1981 and from July 1986 to 
December 2002.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in September 2003 by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).   

During the pendency of this appeal, rating action by the RO 
in November 2005 increased the disability compensation rating 
for the appellant's service-connected left shoulder disorder 
from non-compensable (zero percent) to 10 percent.  

Also during the pendency of this appeal, in December 2005, 
the RO furnished the appellant a statement of the case on an 
appeal which he had initiated by filing a timely notice of 
disagreement with the disability ratings assigned for a right 
shoulder disorder, a low back disorder, and hemorrhoids.  The 
appellant's claims file does not contain a substantive appeal 
on those increased rating issues, which are not before the 
Board for appellate review at this time.  


FINDINGS OF FACT

Residuals of a fracture of the left clavicle with traumatic 
arthritis of the AC joint of the left shoulder are productive 
minimal limitation of motion and subjective complaints; even 
during periods of flare-up, the preponderance of the evidence 
is against a finding that the disability approximates 
limitation of motion of the left shoulder to 90 degrees.  





CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a fracture of the left clavicle with traumatic 
arthritis of the AC joint of the left shoulder are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 4.40, 4,45, 4.71a, Diagnostic Codes 5003, 5010, 5201; 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the appellant was provided with VCAA 
notice by a letter dated in February 2003 from the RO.  The 
appellant was informed by VA of the evidence required to 
substantiate his claim and of the information required from 
him to enable VA to obtain evidence on his behalf and of the 
assistance that VA would provide to obtain evidence on his 
behalf.  In the February 2003 letter, the RO specifically 
indicated that he should submit evidence showing that the 
condition increased in severity.  See Overton v. Nicholson, 
20 Vet. App. 427, 440-41 (2006).  

With regard to notice from VA that the appellant should 
provide any evidence in his possession that pertains to his 
claim, although VA's letter to the appellant did not in those 
exact words provide VCAA notice to him, a statement of the 
case furnished to him by the RO in July 2004 provided the 
full text of 38 C.F.R. § 3.159, Department of Veterans 
Affairs assistance in developing claims, the RO's February 
2003 letter to the appellant stated that after VA assistance 
in developing evidence it remains his responsibility to 
support his claims with appropriate evidence, and VA 
adjudicated his claim following the provision of VCAA notice.  
As the Board is denying the claim on appeal, there can be no 
possibility of any prejudice to the appellant regarding the 
claims decided herein under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, the Board 
finds that the appellant was satisfactorily provided with the 
notice required by the VCAA.

Moreover, all available evidence pertaining to the claims on 
appeal has been obtained.  The record before the Board 
contains the reports of two medical examinations of the 
appellant's left shoulder which he was afforded for 
disability evaluation purposes.  Neither the appellant nor 
his representative has identified any additional pertinent 
evidence which could be obtained to substantiate the claim on 
appeal, and the Board is unaware of any such evidence.  
Therefore, the Board is satisfied that VA has complied with 
its duty to assist the veteran in the development of the 
facts pertinent to the claim.

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  

When there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture presented more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

38 C.F.R. § 4.71a, Diagnostic Code 5010 provides that 
arthritis due to trauma substantiated by X-ray findings is 
rated as degenerative arthritis.  

38 C.F.R. § 4.71a, Diagnostic Code 5003, pertaining to 
degenerative arthritis, provides that arthritis established 
by X-ray findings is rated according to limitation of motion 
for the joint or joints involved.  Where limitation of motion 
is non-compensable, a rating of 10 percent is assigned for 
each major joint or group of minor joints affected by 
limitation of motion, to be combined not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. In the 
absence of limitation of motion, a 10 percent rating is 
assigned where there is X-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups.  A 
20 percent evaluation requires X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and occasional incapacitating exacerbations.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2006). 

 38 C.F.R. § 4.71a, Diagnostic Code 5201, pertaining to 
limitation of motion of an arm, provides that limitation of 
motion of an arm at shoulder level warrants an evaluation of 
20 percent for the major extremity or the minor extremity.  
Evaluations higher than 20 percent require more limitation of 
motion of the arm.    

At a VA examination in July 2003, the appellant had full 
range of motion of his left shoulder.  There was no muscle 
weakness or atrophy of muscles in his left upper extremity, 
and sensation in the left upper extremity was intact.  X-rays 
showed a healed fracture of the mid-portion of the left 
clavicle with only minimal [five millimeters] offset of the 
distal fragment inferior to the proximal fragment.  

At a VA joints examination in July 2005, range of motion of 
the appellant's left shoulder was flexion to 160 degrees, 
abduction to 158 degrees, external rotation to 90 degrees, 
and internal rotation to 80 degrees.    

Such limitation of motion of the appellant's left arm as 
would entitle him to an evaluation higher than the currently 
assigned 10 percent rating under the provisions of 38 C.F.R. 
§ 4.71, Plate I, which sets forth the normal ranges of motion 
of a shoulder joint; 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010, 5201, was not found by the VA examining 
physicians at the VA examination in July 2003 or at the VA 
examination in July 2005.  

At a hearing in June 2005 before a Decision Review Officer of 
the RO, the appellant testified that with weather changes, 
such as at the onset of winter, he will have some pain and a 
sensation of itching in his left shoulder region and, in 
particular, in his left AC joint.  At the VA joints 
examination in July 2005, the appellant indicated to the VA 
examiner that in winter he feels aching in his left AC joint 
but that for the rest of the year he has no pain in his left 
shoulder region.  

The November 2005 rating decision in this case assigned an 
evaluation of 10 percent for the appellant's left shoulder 
disability under the provision of Diagnostic Codes 5003, 5010 
that a rating of 10 percent will be assigned for a major 
joint affected by limitation of motion which has been 
objectively confirmed by a finding of satisfactory evidence 
of painful motion.    

Application of regulations in 38 C.F.R. Part 4 may, in 
certain circumstances, permit assignment of a higher 
disability rating.  

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed , coordination and 
endurance.  Functional loss may be due to pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  A part which becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.

A diagnostic code based on limitation of motion of a joint 
does not subsume 38 C.F.R. § 4.40 and that 38 C.F.R. § 4.14, 
which prohibits rating the same disability under different 
diagnoses, does not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including during flare-ups.  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995). 

At the VA joints examination in July 2005, the appellant did 
not claim that he experiences flare-ups of pain in his left 
shoulder/AC joint, nor has he asserted such during the appeal 
period.  

The currently assigned 10 percent evaluation assigned for the 
appellant's left shoulder residuals of a fracture of the 
clavicle with traumatic arthritis of the AC joint of the left 
shoulder adequately and appropriately compensates him for any 
loss of function of his left upper extremity associated with 
the reported sensation of aching in the AC joint during the 
winter months, so there is no reasonable basis to allow an 
evaluation higher than 10 percent for the appellant's left 
shoulder disability under the provisions of 38 C.F.R. §§ 
4.40, 4.45; DeLuca, supra. 

The Board concludes that the preponderance of the evidence of 
record is against the claim on appeal for an evaluation in 
excess of 10 percent for residuals of a fracture of the left 
clavicle with traumatic arthritis of AC joint of the left 
shoulder, and entitlement to that benefit is not established.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.40, 4,45, 4.71a, 
Diagnostic Codes 5003, 5010, 5201; DeLuca, supra.

As the preponderance of the evidence is against the claim on 
appeal decided herein, the benefit of the doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2006).  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the left clavicle with traumatic 
arthritis of AC joint of the left shoulder is denied.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


